DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2021 and 07 December 2021 were considered by the examiner.

Claim Status
Claims 1-9 are pending.
Claim 7 is withdrawn.
Claims 1-6 and 8-9 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, Claim 1 recites “the surface-treated layer consists of a Cu layer” and “the surface-treated layer contains copper particles”, which renders the claim indefinite. “Consist[ing] of is defined as “closing the claim to the inclusion of materials other than those recited” (see In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); MPEP 2111.03). Accordingly the recitation of “consists of a Cu layer” precludes additional structural elements from being present within the surface-treated layer, and contradicts the later recitation of copper particles, since the examiner submits “particles” would not reasonably be considered “a layer”. Accordingly, to aid in compact prosecution the examiner is interpreting “consists of” as “comprising” to allow for the inclusion of copper particles within the surface-treated layer.
Claims 2-6 and 8-9 are rejected by virtue of their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2013/187420, cited previously, Arai-1), in view of Arai et al. (JP 2015-061935, cited previously, Arai-2).
Regarding Claim 1, Arai-1 teaches a surface-treated copper foil (Claim 2), comprising: a surface-treated layer formed on at least one side of an untreated copper foil (implicit from surface-treated copper foil). Arai-1 further teaches wherein the surface-treated layer consists of a Cu layer (see Page 4, Lines 143-144 – “ordinary copper plating before roughening”) and contains copper particles (roughened particles – Page 5, Lines 204-205) with an average particle diameter of about 10-100nm; Arai-1 teaches diameter of 100 nm or less (Page 6, Lines 207-208), which overlaps the instant range and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Arai-1 further teaches a 10-point average roughness and a gloss (GS 60°), before and after treatment (Page 7, Lines 263-281), shown below, and both overlap with the instantly claimed ranges, and overlapping/abutting ranges are prima facie obvious. Id.
Herein, the examiner submits that Arai-1 refers to two separate ranges of Rz that are “before the surface treatment” (see Page 7, Lines 265-267, and Lines 280-281). Further, the examiner submits that the second Rz range (0.18-0.80 μm) chronologically occurs after the recitation of the “surface-treated copper foil” referring to the gloss after treatment (see Page 7, Line 270-271), and the google patent translation (corresponding to the machine translation of Arai-1 Page 7, Lines 280-281) of Arai-1 states “the surface treatment The gloss of TD roughness (Rz) on the treated side surface of the previous copper foil is 0.18 to 0.80 μm, preferably 0.25 to 0.50 μm”. Therefore, the examiner submits that the second range of Rz refers to the surface roughness following treatment.
Condition
10-Point Average Roughness
Gloss (GS 60°)
Before Treatment
0.30-0.80 μm
350-800
After Treatment
0.18-0.80 μm
76-350


Lastly, Arai-1 teaches an oxidation-preventing layer formed on the surface treated layer, containing nickel (Page 5, Lines 173-180), but fails to teach the inclusion of phosphorus. Regarding the oxidation-preventing layer, Arai-1 further teaches that the inclusion of cobalt causes discoloration, which is not desirable (Page 5, Lines 180-181), later refers to this coating as heat-resistant layer 1 (see Page 12, Lines 463-466 – Arai-1 describes plating with Co and Ni, which Arai-1 refers to as the oxidation-preventing layer discussed above), and describes a structure of heat-resistant layer 1, heat-resistant layer 2, and rust prevention layer, in order, disposed on the surface of the copper film (Page 12, Lines 459-473). 
Analogous art by Arai-2, which also teaches on surface-treated copper foils for printed wiring boards, teaches (i) the Co-Ni layer is an oxidation-resistant layer (Paragraph [0056]), (ii) an identical structure of heat-resistant layer 1, heat-resistant layer 2, and rust prevention layer, in order, (Paragraph [0066]), (iii) the heat-resistant layer 1 is Co-Ni (Paragraph [0141], starting at (iv) Ni-P is an appropriate substitution for this layer (see Table 10, entry 27). Therefore, the examiner submits that since Arai-2 discloses Ni-P as a substitute for the Co-Ni layer, the Co-Ni is the “heat-resistant layer 1”, that the Co-Ni layer provides oxidation resistance, and the structure of Arai-1 and Arai-2 are identical structure, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to substitute a Ni-P layer, as taught Arai-2, for the Ni-Co layer of Arai-1, because doing so is a modification that is a simple substitution of one known element for another to obtain predictable results, which is prima facie obvious (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and/or one of ordinary skill in the art would seek to minimize the discoloration of the coating by using an alternative, such as Ni-P, to avoid the inclusion of discoloring Co in the oxidation-prevention layer, while maintain functionality, i.e., oxidation resistance. 
Regarding Claim 2, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches wherein the untreated copper foil is an electrolytic copper foil (Page 4, Lines 132-135).
Regarding Claims 3-4, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches that before and after treatment Formulas 1 and 2 are satisfied. Specifically, for Formula 1, Arai-1 teaches that A2-A1 is -0.62 to 0.5 μm, and B1-B2 is 0-724, both of which overlap with the instantly claimed ranges, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 5, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches the inclusion of a polyimide (PI) film disposed on the copper film (Page 13, Lines 525-526), with a strength of 0.7 N/mm (0.714 prima facie obvious. Id.
Regarding Claim 6, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches a transmission loss at 20 GHz of less than 5.0 dB/100 mm, and preferably 3.7 dB/100 mm, (Page 9, Lines 335-347), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 8, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 1. Arai-1 further teaches wherein the copper foil is laminated on a resin substrate (Page 3, Lines 99-100).
Regarding Claim 9, Arai-1 modified by Arai-2 teaches all of the limitations of the surface-treated copper foil of Claim 8. Arai-1 further teaches a printed wiring board formed from the copper foil laminate (Page 8, Lines 331-334; Page 11, Lines 435-437). 

Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed on 09 November 2021, with respect to the 35 USC 112b rejection of Claim 5 have been fully considered and are persuasive. Specifically, the applicants argue that the language of Claim 5 necessitates a PI or PTFE film be disposed between the surface-treated layer and the oxidation-preventing layer, which the examiner finds persuasive, therefore the 112b rejection of Claim 5 has been withdrawn. The examiner notes Claims 1-6 and 8-9 are newly rejected over 35 USC 112b because of an amendment to Claim 1.
Applicant's arguments, see Remarks Pages 7-9, filed on 09 November 2021, with respect to the 35 USC 103 rejection of Claims 1-6 and 8-9 have been fully considered but they are not persuasive.
Specifically:
Applicants argue that a surface-treated layer consisting of a Cu layer is not taught in either Arai-1 or Arai-2. The examiner does not concur, as Arai-1 explicitly states “ordinary copper plating or the like may be performed as a pretreatment before roughening” (see Page 4, Lines 143-144), which the examiner submits would be understood by an ordinary skilled artisan to be “a layer consisting of Cu”.
Applicants argue that when the surface-treated layer consists of a Cu layer superior results are achieved, i.e., adhesive strength. This is not persuasive. The examiner notes that Arai-1 explicitly states “ordinary copper plating or the like may be performed as a pretreatment before roughening” (see Page 4, Lines 143-144), which the examiner submits would be understood by an ordinary skilled artisan to be “a layer consisting of Cu”. Moreover, the examiner notes that adhesive strength is not a feature of Claim 1 and is therefore not commensurate in scope, and if it were included in Claim 1, Arai-1 achieves an adhesive strength that overlaps with the instantly claimed range (0.7 N/mm (0.714 kgf/cm) or more (Page 14, Lines 541-544)), and overlapping/abutting ranges are prima facie obvious. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Applicants argue Arai-1 and Arai-2 use a different method for making the electroplated coating, i.e., current density during electroplating, and therefore the roughening treatment of Arai-1 and Arai-2 cannot obtain the instantly claimed features, i.e., Cu particles having a diameter of 10-100nm, 10-point reference of 0.2-0.5μm, and a gloss of 200 or more. This is not persuasive, the examiner notes that Arai-1 need not disclose a substantially identical method of making since Arai-1 explicitly discloses all of the features. Emphasis added:
Cu particles having a diameter of 10-100nm – Page 6, Lines 207-208.
10-point reference of 0.2-0.5μm – Page 7, Lines 263-281.
A gloss of 200 or more – Page 7, Lines 263-281. 
Therefore, the arguments presented by applicants were not held to persuasive, and the rejection of record has been maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784